t c no united_states tax_court thomas corson petitioner v commissioner of internal revenue respondent docket no filed date p was an investor in a partnership involved in tax_shelter litigation in this court in p entered into settlement agreements with r pursuant to which p could not deduct losses in excess of payments he had made to or on behalf of the partnership for taxable years before or after in after the partnership litigation concluded r assessed additional income_tax and accrued interest for p’s taxable_year attributable to p’s involvement in the partnership p filed a claim_for_abatement of the interest during p’s correspondence conference with r p provided to r a copy of the settlement agreements and argued that he had settled the taxable_year r refused to consider the content or effect of the settlement agreements and denied p’s request for abatement of interest p then filed a petition with this court appealing r’s determination after r filed an answer to the petition r decided that p was entitled to a full abatement of interest for the taxable_year p then filed a motion with this court for reasonable_litigation_costs held the settlement agreements constituted binding agreements between p and r settled all taxable years after with respect to the partnership and converted the partnership items into nonpartnership_items giving r year in which to assess any income_tax liabilities for taxable years included under the settlement agreements’ terms held further r delayed in performing the ministerial_act of assessing p’s tax_liability held further r’s position in the answer was not substantially justified held p is entitled to an award of reasonable_litigation_costs thomas corson pro_se matthew j bailie for respondent opinion marvel judge this case is before the court on petitioner’s motion for reasonable_litigation_costs filed pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code in effect at the time petitioner filed the petition and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in saratoga california when his petition in this case was filed on date we filed the parties’ stipulation of settled issues and petitioner’s motion for reasonable_litigation_costs on date we filed respondent’ sec_1on date we entered the parties’ stipulated decision then on date we filed petitioner’s motion to vacate the decision on date we granted petitioner’s motion to vacate and filed the decision document as a stipulation of settled issues response to petitioner’s motion on date we filed an additional affidavit of petitioner pursuant to rule d and on date we filed petitioner’s reply to respondent’s response on date in petitioner’s motion for leave to file a reply petitioner requested that we schedule a hearing only if a relevant fact were in dispute we have concluded however that a hearing on this matter is not necessary see rule a in disposing of this motion we rely on the parties’ filings and attached exhibits background during the 1980s petitioner was an investor in boulder oil_and_gas associates boulder a partnership involved in the elektra hemisphere tax_shelter litigation in this court the partnership litigation in petitioner signed form sec_906 closing_agreement on final_determination covering specific matters for the taxable years and settlement agreements the settlement agreements provided that for taxable years before or after petitioner could not deduct losses in excess of payments he had made to or on behalf of the partnership when petitioner executed the settlement agreements his taxable_year remained open as a result of 2see 99_tc_132 affd sub nom 28_f3d_1024 10th cir the partnership litigation after the partnership litigation concluded in a letter dated date respondent explained to petitioner that respondent had adjusted petitioner’s income_tax return as described in an enclosed form 4549a-cg income_tax examination changes the form 4549a-cg indicated that petitioner owed additional income_tax for attributable to his involvement in boulder in the amount of dollar_figure and interest in the amount of dollar_figure on date respondent assessed the additional income_tax and accrued interest believing that he had settled all taxable years other than when he signed the settlement agreements petitioner first attempted to resolve the matter with the taxpayer advocate’s office in date then on date petitioner submitted to respondent a form_843 claim_for_refund and request for abatement requesting an abatement of interest for the taxable_year in a letter to appeals officer paul sivick dated date july letter petitioner argued that he had settled all taxable years other than as evidence petitioner attached copies of the settlement agreements in a letter dated date appeals officer sivick addressed the arguments in petitioner’s july letter responding to petitioner’s argument that he had settled all 3the interest was computed to date taxable years other than appeals officer sivick stated your desire and belief are not the relevant factors considered under the law in abatement of interest cases therefore i would not consider this argument to have any merit for purposes of a request for abatement of interest appeals officer sivick did not address the content or effect of the settlement agreements in closing appeals officer sivick gave petitioner until date to continue to present arguments in a notice of final_determination dated date respondent denied petitioner’s request for an abatement of interest respondent explained the denial of petitioner’s request as follows we did not find any errors or delays on our part that merit the abatement of interest in our review of available records and other information for the period from date to date on date petitioner filed a petition with this court pursuant to sec_6404 and rule seeking review of respondent’s refusal to abate interest under sec_6404 in his petition petitioner primarily contended that pursuant to sec_6231 when the parties executed the settlement agreements partnership items converted to nonpartnership_items the conversion to nonpartnership_items triggered the 1-year statutory limitations_period on assessment contained in section f section f assessment_period respondent failed to assess petitioner’s tax_liability during the section f assessment_period and respondent’s delay in making his demand for payment was caused by respondent’s error or delay in performing a ministerial or managerial act in making the section f assessment_period argument in his petition petitioner relied on 41_fedclaims_168 affd per curiam 202_f3d_1325 fed cir on date respondent filed an answer to the petition in the answer respondent maintained that his determination not to abate interest pursuant to sec_6404 was not an abuse_of_discretion and that the interest for the taxable_year was timely assessed subsequently the parties reached a settlement under which petitioner was entitled to a full abatement of interest for the taxable_year from the preparation of the petition through the settlement of the case stephen benda served as petitioner’s attorney on date petitioner had his first meeting with mr benda petitioner and mr benda had a fee arrangement of dollar_figure per hour petitioner now seeks litigation costs in the amount of dollar_figure 4in his motion for reasonable_litigation_costs filed on date the motion petitioner asked that we award litigation costs in the amount of dollar_figure when petitioner filed his reply on date petitioner requested an additional dollar_figure of litigation costs part of which he had incurred since filing the motion after examining petitioner’s attorney’s additional continued discussion sec_7430 authorizes the award of reasonable_litigation_costs to the prevailing_party in court proceedings brought by or against the united_states in connection with the determination of income_tax in addition to being the prevailing_party in order to receive an award of reasonable_litigation_costs a taxpayer must exhaust administrative remedies and not unreasonably protract the court_proceeding sec_7430 unless the taxpayer satisfies all of the sec_7430 requirements we do not award costs 88_tc_492 sec_7430 and b i provides that a taxpayer is a prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c section d b and the commissioner’s position in the court_proceeding was not substantially justified see also sec_301_7430-5 proced admin regs although the taxpayer has the burden of proving continued affidavit filed pursuant to rule d and the attached detailed summary of costs we conclude that the court costs and fees paid_or_incurred for the services of attorneys in connection with the court_proceeding totaled dollar_figure see sec_7430 see also 92_tc_760 ndollar_figure the costs incurred in seeking an award of litigation costs may be included in the award that the taxpayer meets requirements and supra the commissioner must show that the commissioner’s position was substantially justified see sec_7430 rule e respondent concedes that petitioner did not unreasonably protract the court_proceeding and that petitioner meets the net_worth requirement of u s c section d b in addition respondent does not dispute that petitioner substantially prevailed with respect to the amount in controversy respondent alleges however that respondent’s position was substantially justified that petitioner did not exhaust the administrative remedies available to him and that the costs petitioner claims are unreasonable a whether respondent’s position was substantially justified for purposes of deciding a motion for reasonable_litigation_costs sec_7430 defines the commissioner’s position as the position taken in the court_proceeding in the present case respondent took a position when respondent filed an answer to petitioner’s petition see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 108_tc_430 the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person huffman v commissioner supra pincite n citing 487_us_552 rosario v commissioner tcmemo_2002_ sec_301_7430-5 proced admin regs in deciding whether the commissioner’s position was substantially justified a significant factor is whether on or before the date the commissioner assumed the position the taxpayer provided all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel sec_301 c proced admin regs sec_6404 under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a appropriate internal_revenue_service personnel are those employees who are reviewing the taxpayer’s information or arguments or employees who in the normal course of procedure and administration would transfer the information or arguments to the reviewing employees sec_301_7430-5 proced admin regs 6to the extent that petitioner’s allegations in the present case are based on sec_6404 and are in the nature of a claim_for_abatement that is prohibited by sec_6404 we do not consider them in deciding whether respondent’s position with respect to petitioner’s petition for abatement of interest under sec_6404 was substantially justified see sec_6404 122_tc_384 kosbar v commissioner tcmemo_2003_190 ministerial_act by an officer_or_employee of the irs a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2t b temporary proced admin regs fed reg date in contrast a decision concerning the proper application of federal tax law or other applicable federal or state laws is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs supra in the legislative_history of sec_6404 congress observed that issuing either a statutory_notice_of_deficiency or sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date and is inapplicable to the instant case 8the final regulations under sec_6404 were issued on date and generally apply to interest accruing with respect to deficiencies or payments of tax described in sec_6212 for taxable years beginning after date see sec_301 d proced admin regs as a result sec_301_6404-2t temporary proced admin regs fed reg date applies and is effective for interest accruing with respect to deficiencies for those taxable years beginning after date but before date see sec_301_6404-2 proced admin regs notice_and_demand for payment after all procedural and substantive preliminaries have been completed is a ministerial_act h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress further provided that a ministerial_act is a procedural action for example a delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be grounds for abatement of interest s rept supra pincite c b vol pincite see also h rept supra pincite c b vol pincite similar to the issuance of either a notice_of_deficiency or a notice_and_demand for payment the assessment of tax is a procedural action that does not require the use of judgment or discretion in fruit of the loom inc v commissioner tcmemo_1994_492 affd 72_f3d_1338 7th cir we observed that assessment is the ministerial_act of recording a taxpayer’s federal tax_liability in the office of the district_director additionally in 106_tc_176 sec_6303 provides in part where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof we stated that the assessment of additional taxes shown on an amended_return is routine irs procedure to ascribe to this essentially ministerial_act the same binding effect as a considered judgment would make little sense as a practical matter the parties’ contentions in arguing that respondent’s position was not substantially justified petitioner contends that respondent did not have a reasonable basis in fact and law for the position that there were no delays in the performance of ministerial acts in particular petitioner alleges that respondent delayed in performing the ministerial acts of assessing petitioner’s tax_liability and issuing notice_and_demand for payment according to petitioner the terms of the settlement agreements clearly included the taxable_year and disallowed petitioner’s deductions of partnership losses in excess of payments he had made to or on behalf of the partnership once petitioner and respondent entered into the settlement agreements petitioner argues all that remained was for respondent to enforce the agreement according to its terms a ministerial_act requiring no discretion in contrast respondent disputes that there was a delay in assessment that would reasonably warrant an abatement of interest according to respondent the amount of time that elapsed before respondent made an assessment was attributable to the partnership litigation and petitioner’s tax_liability was assessed within year of the partnership litigation’s conclusion pursuant to section d citing beagles v commissioner tcmemo_2003_67 respondent further contends that the mere passage of time during the litigation phase of a tax dispute does not establish a delay in performing a ministerial_act and decisions on how to proceed during the litigation phase require the exercise of judgment and are not ministerial acts reasonableness of respondent’s position although we agree with respondent that decisions on how to proceed during litigation are not ministerial acts see id petitioner’s taxable_year was not involved in the partnership litigation to the contrary in petitioner signed settlement agreements the terms of which settled all taxable years after with respect to boulder the settlement agreements constituted binding agreements between petitioner and respondent see sec c the legal effect of the settlement agreements was that the partnership items converted to nonpartnership_items and respondent had year in which to assess any income_tax liabilities for taxable years included under the settlement agreements’ terms see secs f b c respondent however did not assess petitioner’s tax_liability until the partnership litigation concluded in even though the settlement agreements were not based on the outcome of the partnership litigation under the circumstances respondent’s position that there were no delays in the performance of a ministerial_act lacked a reasonable basis in both fact and law considering the explicitness of the settlement agreements and the absence of petitioner’s taxable_year from the partnership litigation there is no reasonable explanation for respondent’s delay in performing the ministerial_act of assessment if appeals officer sivick had consulted the internal_revenue_manual the section pertaining to agreement forms for the settlement of tax_shelter cases would have informed him of the following closing agreements should be avoided in settlements when subsequent years are tefra on the date they are executed by the service these agreements convert partnership items to nonpartnership_items for the future years involved triggering a one year assessment_period under i r c section f for those years see administration internal_revenue_manual cch sec at big_number date furthermore the record contains no evidence that any significant aspect of the delay was attributable to petitioner see s rept supra pincite c b vol pincite the record also indicates that petitioner appropriately provided all relevant information under his control and all relevant legal arguments supporting his position see sec_301_7430-5 proced admin regs in the july letter approximately a year and a half before respondent filed the answer petitioner alerted respondent to the possibility of an error or delay in the assessment of his tax_liability petitioner argued that he had settled the taxable_year and petitioner enclosed copies of the settlement agreements respondent does not dispute receiving the july letter or copies of the settlement agreements instead of considering the effect of the settlement agreements on petitioner’s tax_liability and consulting the internal_revenue_manual respondent brushed off petitioner’s settlement argument as petitioner’s irrelevant belief at the time of the exchange with respondent regarding the july letter petitioner was not represented by counsel and the record contains no evidence that petitioner had any legal expertise nevertheless petitioner provided respondent with the factual information respondent needed to verify that respondent delayed assessing petitioner’s interest liability petitioner was entitled to expect that respondent would give due consideration to petitioner’s claimsdollar_figure conclusion respondent has not established that the position in the 10in a letter dated date appeals officer sivick provided to petitioner a review of the law and related material the review contained references to secs c and a and b but did not mention secs f or b answer was substantially justified consequently we conclude that petitioner is the prevailing_party b exhaustion of administrative remedies sec_7430 provides in part a judgment for reasonable_litigation_costs shall not be awarded under subsection a in any court_proceeding unless the court determines that the prevailing_party has exhausted the administrative remedies available to such party within the internal_revenue_service in general in order to exhaust administrative remedies the taxpayer or the taxpayer’s qualified_representative must participate in an appeals_office conference sec_301 b i proced admin regs participation in an appeals_office conference is defined as disclosure to the appeals_office of all relevant information regarding the party’s tax matter to the extent such information and its relevance were known or should have been known to the party or qualified_representative at the time of such conference sec_301 b proced admin regs the documents in the record indicate that the parties conducted petitioner’s conference through oral and written correspondence and that the conference began in date and ended on date during this period in the july letter petitioner argued that he had settled the taxable_year and petitioner attached copies of the settlement agreements in responding to petitioner’s argument appeals officer sivick did not address the content of the settlement agreements or their possible effect on petitioner’s taxable_year indeed the substance of appeals officer sivick’s response suggests that he was unaware of the settlement agreements’ relevance to petitioner’s tax matter overall petitioner made a reasonable and good-faith effort to disclose to appeals officer sivick all relevant information in the context and development of the case at the time of the conference see allen v commissioner tcmemo_2002_302 accordingly we conclude that petitioner exhausted the administrative remedies available to him c reasonableness of costs claimed sec_7430 defines reasonable_litigation_costs to include among other things reasonable court costs and reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding attorney’s fees attorney’s fees are limited by statute and adjusted for cost of living sec_7430 and flush language for purposes of this motion the statutory rate for attorney’s fees is dollar_figure per hour see revproc_2002_70 2002_2_cb_845 a taxpayer may recover attorney’s fees in excess of the statutory limit in the presence of one or more of the following special factors limited availability of qualified attorneys for the proceeding difficulty of the issues presented in the case or local availability of tax expertise sec_7430 respondent contends that the costs petitioner claims are unreasonable because the dollar_figure per hour fee arrangement between petitioner and mr benda exceeds the statutory limit and petitioner has not shown that any of the three special factors applies on the other hand petitioner asserts that this case involves an uncommon and difficult issue which entitles him to the full amount of attorney’s fees incurred in connection with the court proceedingdollar_figure we disagree with petitioner that he is entitled to enhanced attorney’s fees petitioner has not established that the issue in this case is of sufficient difficulty to qualify as a special factor under sec_7430 we award petitioner reasonable_litigation_costs in the amount of dollar_figure we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above we find those arguments to be irrelevant moot or without merit 11although petitioner established that mr benda was qualified to act as petitioner’s attorney in this proceeding petitioner submitted no evidence with respect to the availability of qualified attorneys or the local availability of tax expertise to reflect the foregoing an appropriate order and decision will be entered
